DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 2/23/2022 cancelled claims 13 and 14, amended claims 12, 15, and 47-54, and added new claims 55-57. Claims 12, 15, and 47-57 are currently pending herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janina Malone (Applicant’s representative) on 3/17/2022.
The application has been amended as follows: 
In the Claims:
Replace the Claims with the following:
1-11.	(Cancelled)
12.	(Currently amended) A child seat for a stackable transport trolley, comprising a backrest which is composed of plastic, arranged on the stackable transport trolley so as to be pivotable about a horizontal axis and to which at least one seat board is coupled in a sliding or pivotable manner, wherein the backrest is formed integrally, and wherein at least one subsection of the backrest is a hollow body, wherein the backrest has side members which are hollow bodies and are provided with reinforcing struts in an interior of the backrest;
	wherein the backrest is H-shaped and a connection of two limbs of the H shape is a backrest wall; and
wherein cavities are provided between the reinforcing struts, which cavities, in an assembled state of the stackable transport trolley, are accessible in a region of the backrest wall via openings provided on a side of the backrest facing a rear of the stackable transport trolley which forms a basket.
13-14.	(Cancelled)
15.	(Currently amended) The child seat for the stackable transport trolley of claim 12, wherein the cavities are accessible in a region below the backrest via openings located on a side [[-]]member inner side, wherein [[the ]]respective inner sides of each side [[-]]member face each other.
16-46.	(Cancelled)
47.	(Previously presented) The child seat for the stackable transport trolley of claim 12, wherein the backrest further comprises two longitudinal sliding guides.
48.	(Currently amended) The child seat for the stackable transport trolley of claim 12, wherein, in an unfolded state, the seat board is guided downward and latched to the backrest via a latching lug.
49.	(Currently amended) The child seat for the stackable transport trolley of claim 12[[14]], wherein the backrest stackable transport trolley.

50.	(Previously presented) The child seat for the stackable transport trolley of claim 49, wherein the horizontal axis about which the basket is pivotable is located in a lower region of the basket wall.
51.	(Previously presented) The child seat for the stackable transport trolley of claim 49, wherein the backrest is pivotable onto the basket wall.
52.	(Currently amended) The child seat for the stackable transport trolley of claim 51, wherein the basket wall together with the seat board and backrest are pivotable into the interior of the basket of the stackable transport trolley.
53.	(Currently amended) The child seat for the stackable transport trolley of claim 49, wherein the seat board has a flap which is configured to fold upwards against the basket wall.
54.	(Currently amended) The child seat for the stackable transport trolley of claim 12[[14]], wherein the openings are slots.
55.	(Currently amended) The child seat for the stackable transport trolley of claim 54, wherein the openings are horizontally adjacent the connection of the two limbs of the backrest.
56.	(Currently amended) The child seat for the stackable transport trolley of claim 12[[13]], wherein the cavities are accessible in a region below the backrest via the openings horizontally adjacent the connection of the two limbs of the backrest, and a second set of openings [[are]]is located on a side [[-]]member inner side, wherein [[the]]respective inner sides of each side [[-]]member face each other.[[58.]]
57.	(Currently amended) The child seat for the stackable transport trolley of claim 12[[13]], wherein the cavities are accessible in a region below the backrest via the openings horizontally adjacent the connection of the two limbs of the backrest, and a second set of openings [[are]]is located on an outer edge of the side members of the backrest.
Allowable Subject Matter
Claims 12, 15, and 47-57 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A child seat for a stackable transport trolley, comprising a backrest which is composed of plastic, arranged on the stackable transport trolley so as to be pivotable about a horizontal axis and to which at least one seat board is coupled in a sliding or pivotable manner, wherein the backrest is formed integrally, and wherein at least one subsection of the backrest is a hollow body, wherein the backrest has side members which are hollow bodies and are provided with reinforcing struts in an interior of the backrest; wherein the backrest is H-shaped and a connection of two limbs of the H shape is a backrest wall; and wherein cavities are provided between the reinforcing struts, which cavities, in an assembled state of the stackable transport trolley, are accessible in a region of the backrest wall via openings provided on a side of the backrest facing a rear of the stackable transport trolley which forms a basket, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of child seats for trolleys (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618